FILED
                             NOT FOR PUBLICATION                            AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKY TURNER,                                    No. 12-15698

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00707-ACK-
                                                 BMK
  v.

STATE OF HAWAII DEPARTMENT OF                    MEMORANDUM *
EDUCATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                      Alan C. Kay, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Ricky Turner appeals pro se from the district court’s summary judgment in

his employment action alleging race discrimination and harassment in violation of

federal and state law. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Vasquez v. County of Los Angeles, 349 F.3d 634, 639-40 (9th Cir. 2004), and

we affirm.

      The district court properly granted summary judgment on Turner’s claims

under Title VII, 42 U.S.C. § 1981, and section 378-2 of the Hawaii Revised

Statutes because Turner failed to raise a genuine dispute of material fact as to

whether similarly situated individuals were treated more favorably, and whether

defendants’ stated non-discriminatory reasons for terminating his employment

were mere pretext. See id. at 640-42 & n.5 (listing elements of a prima facie case

of discrimination, discussing “similarly situated” individuals requirement, and

explaining that circumstantial evidence of pretext must be specific and substantial);

see also Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 n.5 (9th Cir.

2006) (the McDonnell Douglas framework applies to employment discrimination

claims under 42 U.S.C. § 1981); Hac v. Univ. of Haw., 73 P.3d 46, 55 (Haw. 2003)

(the McDonnell Douglas framework applies to discrimination cases under section

378-2 of the Hawaii Revised Statutes).

      The district court properly granted summary judgment on Turner’s hostile

work environment claims because Turner failed to raise a genuine dispute of

material fact as to any element of his claims. See Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1122 & n.3 (9th Cir. 2008) (elements of a hostile work


                                           2                                       12-15698
environment claim under Title VII and 42 U.S.C. § 1981); Nelson v. Univ. of Haw.,

38 P.3d 95, 109 (Haw. 2001) (elements of a hostile work environment claim under

section 378-2 of the Hawaii Revised Statutes); see also Rivera v. Nat’l R.R.

Passenger Corp., 331 F.3d 1074, 1078 (9th Cir. 2003) (“Conclusory allegations

unsupported by factual data cannot defeat summary judgment.”).

      The district court properly granted summary judgment on Turner’s claims

under Title VI and 42 U.S.C. §§ 1983 and 1985 because Turner failed to raise a

genuine dispute of material fact as to whether defendants engaged in intentional

discrimination. See Marsh v. County of San Diego, 680 F.3d 1148, 1152 (9th Cir.

2012) (“To prevail under 42 U.S.C. § 1983, a plaintiff must prove that he was

‘deprived of a right secured by the Constitution or laws of the United States, and

that the alleged deprivation was committed under color of state law.’” (citation

omitted)); Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d

690, 703 (9th Cir. 2009) (discussing “similar proofs” required for violations of

equal protection and Title VI); Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 930

(9th Cir. 2004) (“[T]o state a claim for conspiracy under § 1985, a plaintiff must

first have a cognizable claim under § 1983.”).

      We do not consider Turner’s contentions concerning the timeliness of his

claims because, as explained above, his claims fail on the merits.


                                          3                                    12-15698
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Turner’s motion, filed on July 9, 2012, and his request for leave to file an

amended complaint, set forth in the opening brief, are denied.

      AFFIRMED.




                                          4                                    12-15698